          Case 1:20-cv-03912-JAR Document 45                Filed 05/07/21     Page 1 of 7




                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JANE A. RESTANI, JUDGE

 RISEN ENERGY CO., LTD.                                 )
                 Plaintiff,                             )
                                                        )
 JINGAO SOLAR CO., LTD.., ET AL.,                       )
                 Consolidated Plaintiffs,               )
                                                        )             Consol. Court No. 20-3912
         and                                            )
                                                        )
 SHANGHAI BYD CO., LTD., TRINA SOLAR                    )
 CO., LTD., ET AL.,                                     )
                    Plaintiff-Intervenors,              )
       v.                                               )
                                                        )
 UNITED STATES,                                         )
                        Defendant.                      )


           JOINT STATUS REPORT AND PROPOSED BRIEFING SCHEDULE

        Pursuant to U.S. Court of International Trade Rule 56.2(a), counsel for the parties to the

above-captioned matter have consulted and submit to the Court the following Joint Status Report

and Proposed Briefing Schedule.

                                I.     JOINT STATUS REPORT

        In response to the questions set forth in Rule 56.2(a), the parties state the following:

1.      Does the court have jurisdiction over the action?

        Plaintiff, Consolidated Plaintiffs, and Plaintiff-Intervenors assert that the Court has

jurisdiction over this action pursuant to 19 U.S.C. §§ 1516a(a)(2)(A)(i)(I), 1516a(a)(2)(B)(iii),

and 28 U.S.C. § 1581(c). Defendant is unaware of any basis to challenge the Court’s jurisdiction

at this time.




                                                  1
         Case 1:20-cv-03912-JAR Document 45                Filed 05/07/21     Page 2 of 7




2.      Should the case be consolidated with any other case, or should any portion of the
        case be severed, and the reasons for such severance?

        The Court’s order dated February 26, 2021 (ECF No.38) consolidated Jingao Solar Co.,

Ltd. et al. v. United States, Court No. 21-0004 under this lead case. The parties agree that there

are no additional cases that should be consolidated with this case. The parties further agree that

no portion of this case should be severed at this time.


3.      Should further proceedings in this case be deferred pending consideration of
        another case before the court or any other tribunal and the reasons for such
        deferral?

        The parties agree that this case should not be deferred pending resolution of another case

before the Court or any other tribunal.


4.      Should the court be aware of any other information at this time?

        The parties are not aware of any other information of which the Court should be aware at

this time.


                           II. PROPOSED BRIEFING SCHEDULE

        After consultation pursuant to USCIT Rule 56.2, taking into account the schedules of the

parties’ counsel, the parties agree that this case should be decided pursuant to USCIT Rule 56.2,

Judgment Upon an Agency Record for an Action Described in 28 U.S.C. § 1581(c). The parties

agree that the following schedule is appropriate in this case:

        July 15, 2021          Plaintiff, Consolidated Plaintiffs, and Plaintiff-Intervenors shall
                               file their motions for judgment on the agency record and
                               supporting briefs.

        September 23, 2021 Defendant and Defendant-Intervenor shall file their response
                           briefs.




                                                  2
         Case 1:20-cv-03912-JAR Document 45                  Filed 05/07/21     Page 3 of 7




        October 22, 2021        Plaintiff, Consolidated Plaintiffs, and Plaintiff-Intervenors shall
                                file their reply briefs.

        Pursuant to Rule 56.2(c)(3), within 14 days of the date of filing of the reply briefs, i.e., on

November 5, 2021, Plaintiff will file a single joint appendix containing a copy of those portions

of the administrative record cited in the briefs filed by all parties.

        Pursuant to Rule 56.2(e), within 21 days of the date of filing of the reply briefs, i.e.

currently November 12, 2021, motions for oral argument, if any, shall be filed.



                                                Respectfully submitted,


On behalf of Plaintiff Risen Energy Co., Ltd.:

                                                /s/ Gregory Stephen Menegaz
                                                Gregory Stephen Menegaz
                                                deKieffer & Horgan, PLLC
                                                1090 Vermont Avenue, NW, Suite 410
                                                Washington, DC 20004
                                                Tel: (202) 783-6900
                                                Email: gmenegaz@dhlaw.com




                                                   3
         Case 1:20-cv-03912-JAR Document 45                Filed 05/07/21    Page 4 of 7




On behalf of the United States:

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General


                                               JEANNE E. DAVIDSON
                                               Director

                                               /s/ Tara K. Hogan.
                                               TARA K. HOGAN.
                                               Assistant Director

OF COUNSEL:                                    /s/ Justin R. Miller
SPENCER NEFF                                   Justin R. Miller
Attorney                                       Attorney-In-Charge
U.S. Department of Commerce                    International Trade Field Office
Office of the Chief Counsel                    Department of Justice, Civil Division
for Trade Enforcement & Compliance             26 Federal Plaza – Suite 346
                                               New York, New York 10278
                                               Tel: (212) 264-9241
                                               Email: justin.r.miller@usdoj.gov


On behalf of Plaintiff-Intervenors Trina Solar Co., Ltd., et al.:

                                               /s/ Kenneth N. Hammer
                                               Kenneth N. Hammer
                                               Trade Pacific, PLLC
                                               700 Pennslyvania Avenue SE
                                               Suite 500
                                               Washington, DC 20003
                                               Tel: (202) 223-3760




                                                  4
         Case 1:20-cv-03912-JAR Document 45               Filed 05/07/21     Page 5 of 7




On behalf of Plaintiff-Intervenor Shanghai BYD Co., Ltd.:

                                              /s/ Craig A. Lewis
                                              Craig A. Lewis
                                              Hogan Lovells US LLP
                                              Columbia Square Building
                                              555 Thirteenth Street, NW.
                                              Washington, DC 20004
                                              Tel: (202) 637-8613



On behalf of Consolidated Plaintiffs and Plaintiff-Intervenors JingAo Solar Co., Ltd. et al.:

                                              /s/ Jeffrey S. Grimson
                                              Jeffrey S. Grimson
                                              Mowry & Grimson, PLLC
                                              5335 Wisconsin Avenue, NW.
                                              Suite 810
                                              Washington, DC 20015-2052
                                              Tel: (202) 688-3610


Dated: May 7, 2021




                                                 5
            Case 1:20-cv-03912-JAR Document 45                Filed 05/07/21    Page 6 of 7




                   UNITED STATES COURT OF INTERNATIONAL TRADE


BEFORE: THE HONORABLE JANE A. RESTANI, JUDGE

 RISEN ENERGY CO., LTD.                                   )
                 Plaintiff,                               )
                                                          )
 JINGAO SOLAR CO., LTD.., ET AL.,                         )
                 Consolidated Plaintiffs,                 )
                                                          )              Consol. Court No. 20-3912
         and                                              )
                                                          )
 SHANGHAI BYD CO., LTD., TRINA SOLAR                      )
 CO., LTD., ET AL.,                                       )
                    Plaintiff-Intervenors,                )
       v.                                                 )
                                                          )
 UNITED STATES,                                           )
                         Defendant.                       )


                                               ORDER

        Upon consideration of the parties’ Joint Status Report and Proposed Briefing Schedule, it

is hereby

        ORDERED that the following briefing schedule is established:

        July 15, 2021           Plaintiff, Consolidated Plaintiffs, and Plaintiff-Intervenors shall
                                file their motions for judgment on the agency record and
                                supporting briefs.

        September 23, 2021 Defendant and Defendant-Intervenor shall file their response
                           briefs.

        October 22, 2021        Plaintiff, Consolidated Plaintiffs, and Plaintiff-Intervenors shall
                                file their reply briefs.

        Pursuant to Rule 56.2(c)(3), within 14 days of the date of filing of the reply briefs, i.e., on

November 5, 2021, Plaintiff will file a single joint appendix containing a copy of those portions

of the administrative record cited in the briefs filed by all parties.



                                                   1
         Case 1:20-cv-03912-JAR Document 45                Filed 05/07/21      Page 7 of 7




       Pursuant to Rule 56.2(e), within 21 days of the date of filing of the reply briefs, i.e.

currently November 12, 2021, motions for oral argument, if any, shall be filed.


       SO ORDERED.


                                              _______________________________
                                              The Hon. Jane A. Restani, Judge
                                              United States Court of International Trade
Dated: __________________
       New York, New York




                                                  2
